ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_05_FR.txt. OPINION INDIVIDUELLE DE M. WEERAMANTRY

[Traduction]

TABLE DES MATIERES

QUESTION DE LA SUCCESSION AUTOMATIQUE A LA CONVENTION SUR LE GENOCIDE
THEORIES RELATIVES À LA SUCCESSION D’ETATS
LE PRINCIPE DE LA «TABLE RASE}

a) Historique du principe de la table rase
b) Fondements théoriques du principe de la table rase
c) Exceptions nécessaires au principe de la table rase

RAISONS MILITANT EN FAVEUR DE LA SUCCESSION AUTOMATIQUE A LA
CONVENTION SUR LE GENOCIDE

Bebe

10.

Elle n’est pas axée sur les intérêts individuels des Etats

Elle transcende la notion de souveraineté de l'Etat

Elle reconnaît des droits qui n’imposent aucune charge à l’Etat
Elle crée des obligations qui existent indépendamment des
obligations conventionnelles

Elle codifie des règles du droit international coutumier

Elle contribue à la stabilité mondiale

Une interruption dans la succession à la convention sur le géno-
cide n’est pas souhaitable

Importance particulière des garanties contre le génocide relevant
des droits de l’homme durant les périodes de transition

Les bénéficiaires de la convention sur le génocide ne sont pas des
tiers au sens ow le principe res inter alios acta serait applicable
Les droits conférés par la convention ne sont pas susceptibles
de dérogation

PRESSION INTERNATIONALE EN FAVEUR DE LA RECONNAISSANCE DU PRINCIPE
DE LA SUCCESSION AUTOMATIQUE

640

Page
641
641
643

643
644
645

645
645
646
647
647
648
648
649
650
651

651

653

49
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 641

QUESTION DE LA SUCCESSION AUTOMATIQUE A LA CONVENTION
SUR LE GENOCIDE

Je pense comme la majorité de mes collègues que ia Cour est bien com-
pétente en la présente affaire. Toutefois, celle-ci soulève l’importante
question de la succession automatique à la convention sur le génocide,
qui n’a pas été traitée dans l’arrêt de la Cour. J’estime qu’elle mérite exa-
men.

L’un des principaux soucis du système juridique international contem-
porain est de protéger les droits de l’homme et la dignité de chaque
être humain. La question de la succession à la convention sur le génocide
touche l’un des aspects les plus essentiels de cette protection.

Le sujet que je souhaite traiter dans la présente opinion est celui de
Papplicabilité continue de la convention aux populations auxquelles elle a
été appliquée. Lorsqu'un Etat devient partie à une convention aussi
importante pour la protection de la vie humaine et que cet Etat se divise
ultérieurement en deux Etats successeurs ou plus, quelle est la situation
de ses sujets durant la période intérimaire qui précède la reconnaissance
officielle des Etats successeurs ou leur accession officielle à des traités tels
que la convention sur le génocide? J’estime que cette situation doit rete-
nir l’attention, en particulier parce que les principes sur lesquels doivent
reposer l’examen de la question sont exposés dans l’avis qu’a rendu la
Cour il y a plus de quarante ans dans une précédente affaire relative au
génocide (Réserves à la convention pour la prévention et la répression du
crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 15).

Une autre raison pour laquelle ce sujet doit retenir l’attention est que
la communauté internationale traverse une période historique, à savoir
que dans le monde entier des Etats se divisent, un phénomène qui a pris
une ampleur particulière depuis la fin de la guerre froide. Il est vital que
le principe de la protection des populations contre les violations des
droits de l’homme et autres atrocités soit renforcé autant que faire se peut
dans le cadre des principes juridiques en vigueur; et le droit régissant la
succession d’Etats à un traité humanitaire aussi important que la conven-
tion sur le génocide est au premier chef un domaine qui appelle des éclair-
cissements.

La Bosnie a fait valoir qu’il y avait succession automatique a ce traité,
ce que nie la Yougoslavie. Ce probléme reléve du domaine complexe de la
succession d’Etats en matiére de traités — un domaine dans lequel les
opinions des juristes sont trés divergentes et de nombreuses théories sont
en concurrence.

THEORIES RELATIVES À LA SUCCESSION D’ETATS

La succession d’Etats est l’un des plus anciens problèmes du droit
international. Comme nous le rappelle Oscar Schachter, il remonte à

50
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 642

Aristote qui, dans sa Politique, s’est penché sur la question de la conti-
nuité lorsque «l’Etat n’est plus le méme»!.

Sur ce problème, les vues des juristes ont varié entre les deux extrêmes,
à savoir la succession universelle (ces théories sont parmi les plus an-
ciennes et se fondent en grande partie sur une analogie avec le droit ro-
main des successions, impliquant une succession universelle aux droits du
défunt) et le négativisme total, soit une négation complète de la succes-
sion (fondée sur une analogie théorique avec un contrat personnel). Il
n’est pas nécessaire aux fins de la présente opinion d’indiquer les diverses
théories qui se situent entre ces deux extrémes.

Les réalités de la vie internationale ont montré qu’aucune de ces théo-
ries absolutistes ne peut rendre compte de toutes les situations possibles
et que, pour être applicable, toute théorie en la matière doit se situer
quelque part entre ces deux extrémes?. Il est tout à fait clair que quelle
que soit celle de ces positions que l’on privilégie des exceptions doivent
nécessairement étre admises.

Il s’agit en l’espéce d’examiner si, même si l’on retient la théorie néga-
tiviste selon laquelle les traités de l’Etat prédécesseur ne lient pas l’Etat
successeur, une exception doit nécessairement exister en ce qui concerne
les traités tels que la convention sur le génocide. L’examen de la succes-
sion automatique aux traités relatifs aux droits de l’homme et aux traités
de caractère humanitaire en général devrait considérablement éclairer
la question. Les débats qui ont eu lieu et ce qui a été publié à cet égard,
donnent à penser qu’il existe en principe une succession automatique à une
large gamme de ces traités. La présente opinion ne vise pas à prendre en
considération tous les traités relatifs aux droits de l’homme ou de carac-
tère humanitaire, mais examine les principes dégagés au sujet de ces
traités pour parvenir à la conclusion qu’ils s’appliquent à fortiori à la
convention sur le génocide qui, en conséquence, est un traité auquel la
succession d'Etats est automatique en application des principes du droit
international contemporain.

! Oscar Schachter, «State Succession: The Once and Future Law», Virginia Journal of
International Law, 1992-1993, vol. 33, p. 253, citant Aristote, Politique, livre JIL, chapitre
premier. Analysant les éléments constitutifs de l'Etat — territoire, gouvernement et popu-
lation — Aristote se réfère notamment à la question de la continuité des obligations con-
tractuelles lorsqu'un changement est intervenu dans l’Etat.

2 Un certain nombre d’études considèrent les traités multilatéraux comme une excep-
tion au principe de la table rase (voir Ian Brownlie, Principles of Public International
Law, 4 éd., 1990, p. 670, et D. P. O’Connell, State Succession in Municipal Law and
International Law, 1967, vol. Il, p. 212-219). La dernière édition d’Oppenheim, en faisant
observer qu’il y a plus de possibilités en ce qui concerne les traités en général pour que le
nouvel Etat, lors de la séparation, soit considéré lié par les traités multilatéraux de cara-
ctère normatif, fait remarquer que cette opinion vaut en particulier pour les traités à cara-
ctère humanitaire (Oppenheim's International Law, 9° éd., publié sous la direction de
Jennings et Watts, 1992, vol. 1, p. 222-223). Toutefois, la définition des traités multila-
téraux pose un problème et, aux fins de la présente opinion, il n’est pas nécessaire d’entrer
dans ce domaine.

51
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 643
LE PRINCIPE DE LA «TABLE RASE»

a) Historique du principe de la table rase

Le principe selon lequel d’une manière générale les nouveaux Etats ne
doivent pas être entravés par les obligations conventionnelles qu’ils n’ont
pas expressément accepté d'assumer après qu’ils ont acquis la qualité
d'Etat (principe de la table rase) revêt une importance historique et théo-
rique considérable. Les nouveaux Etats ne devraient pas, en principe, être
assujettis à des obligations conventionnelles sans leur consentement
exprès.

Avec l’apparition soudaine au sein de la communauté internationale de
près de quatre-vingts Etats nouvellement indépendants à la fin des années
cinquante et au début des années soixante, l’idée s’est fait jour parmi ces
Etats que, pour reprendre les mots de Julius Stone:

«leur autorité et leur territoire ou les deux sont grevés de dettes,
concessions, engagements commerciaux de types divers ou autres
obligations qu’ils ont hérités du régime colonial antérieur.»

C’est ainsi que trois cents traités négociés par la Grande-Bretagne étaient
réputés lier le Nigéria‘.

D'autres Etats nouvellement indépendants se rendirent bien vite compte
des dangers que ce principe faisait courir à leur autonomie, et c’est ainsi
qu’apparut ce que l’on devait appeler la doctrine Nyerere, selon laquelle
aucun des traités coloniaux n’était applicable si le nouvel Etat, dans un
délai défini, ne notifiait pas son accession auxdits traités. Pour reprendre
ce qu’a écrit Jenks, en ce qui concerne la succession d’Etats en matiére de
traités coloniaux «la psychologie de l’indépendance nouvellement acquise
est une formidable réalité».

Ce n’était pas toutefois la seule réalité historique qui favorisait la théo-
rie de la table rase. Il y avait de nombreux précédents plus anciens, dont
certains méritent d’être cités à titre d'illustration. A la suite de la guerre
franco-prussienne et du transfert de l’Alsace-Lorraine, les traités francais

3 Julius Stone, «A Common Law for Mankind?», International Studies, 1960, vol. I,
p. 430-431. Voir aussi E. G. Bello, «Reflections on Succession of States in the Light of the
Vienna Convention on Succession of States in Respect of Treaties 1978», German Year-
book of International Law, 1980, vol. 23, p. 298; D. P. O’Connell, State Succession, op.
cit., p. 116.

4 Par un échange de lettres entre le premier ministre et la Haute Commission du
Royaume-Uni le jour même de l’indépendance, la Fédération faisait siens tous les droits
assumés et obligations contractées «en son nom» avant l’indépendance, et s’engageait à
maintenir ces accords en vigueur jusqu’à ce que le Gouvernement nigérian ait examiné
sils devaient être modifiés ou renégociés d’une manière ou d’une autre (E. G. Bello, op.
cit., p. 298).

5 Jbid., p. 298-299.

6 C. Wilfred Jenks, «State Succession in Respect of Law-Making Treaties», British
Year Book of International Law, 1952, vol. 29, p. 108.

52
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 644

applicables à ces provinces devaient, d’une manière générale’, cesser
d’avoir effet et être remplacés par des traités allemands. De même, les
juristes britanniques, confrontés au problème de l’annexion de territoires
coloniaux, avaient tendance à considérer que «les traités de la personne
juridique qui a disparu s’éteignaient avec elle»® de telle manière qu’ils
recevaient ces colonies libres du fardeau des traités antérieurs. A la confé-
rence des Nations Unies sur la succession d’Etats en matière de traités”,
plusieurs autres exemples ont été cités, notamment celui de la situation
qui a résulté de la disparition de l’empire austro-hongrois, lorsque la
Tchécoslovaquie et la Pologne sont devenues des Etats indépendants
ayant fait table rase des traités de l’ex-empire, à l’exception de certains
traités multilatéraux !°,

La théorie de la table rase a donc été l’aboutissement de nombreuses
tendances historiques !!, et a eu à un moment ou à un autre la faveur tant
des nations en gestation que des Etats bien établis.

b) Fondements théoriques du principe de la table rase

En théorie, le principe de la table rase repose sur des bases solides — le
principe de l’autonomie individuelle des Etats, le principe de l’autodéter-
mination, le principe res inter alios acta et le principe selon lequel ies
droits d’un Etat ne peuvent être limités qu’avec son consentement. Les
Etats nouvellement indépendants ne devraient pas avoir à accepter comme
un fait accompli les conventions passées par les Etats prédécesseurs, car
il est évident que les nouveaux Etats doivent être libres de prendre leurs
propres décisions dans de tels domaines.

Le principe de la table rase peut aussi être considéré comme un impor-
tant corollaire du principe de l’autodétermination, un principe capital du
droit international contemporain. Ce principe risquerait d’être vidé d’une
large part de son contenu si les traités antérieurs devaient automatique-
ment lier les nouveaux Etats.

L’un des fondements de la conception négativiste est que les traités
conclus par l'Etat prédécesseur sont res inter alios acta. Castrén, au sujet
de la division d’un Etat existant en de nouveaux Etats, fait observer:

«Lorsqu'un Etat est démembré en nouveaux Etats indépendants,
ses traités, en règle générale, sont nuls et non avenus et ne passent
pas aux nouveaux Etats. Les traités sont généralement personnels
dans la mesure où ils supposent, outre le territoire, existence d’un

7 Le droit canon constituait néanmoins une exception, et le Concordat qu'avait conclu
Napoléon avec le Saint-Siège continuait de s’appliquer.

8 D. P. O’Connell, «Reflections on the State Succession Convention», Zeitschrift für
ausländisches 6ffentliches Recht und Vélkerrecht, 1979, vol. 39, p. 735.

9 Vienne, 4 avril-6 mai 1977 et 31 juillet-23 août 1978.

10 Documents officiels, vol. III, p. 92, par. 14.

11 O’Connell, «Reflections on the State Succession Convention», op. cit., p. 735.

53
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 645

certain souverain sur ce territoire. Pour l'Etat successeur, les traités
conclus par l’État antérieur sont res inter alios acta.»'*

Les notions fondamentales de la souveraineté de l’Etat subordonnent
également toute limitation de l’autorité souveraine d’un Etat à son consen-
tement exprès.

Pour que l’on puisse, dans un cas donné, s’écarter du principe de la
table rase, des raisons suffisamment impérieuses doivent exister qui mon-
trent que la souveraineté du nouvel Etat n’en serait pas affectée. Il
convient donc de se demander si Fapplication du principe de la succes-
sion automatique à un traité donné implique une atteinte quelconque à la
souveraineté de l’Etat.

c) Exceptions nécessaires au principe de la table rase

Les traités relatifs aux droits de l’homme et les traités de caractère
humanitaire n’impliquent aucune perte de souveraineté ou d’autonomie
pour le nouvel Etat, mais sont simplement conformes aux principes géné-
raux de protection qui découlent de la dignité inhérente à tout être
humain, laquelle est le fondement même de la Charte des Nations Unies.

Dans le même temps, il est important que la gamme des exceptions ne
soit pas trop large. Certains traités relatifs aux droits de l’homme peuvent
certes, de par leur nature, énoncer des obligations économiques, mais la
présente opinion n’entend pas examiner si tous les traités relatifs aux
droits de Phomme et de caractére humanitaire doivent échapper au prin-
cipe de la table rase. I] suffit en l’occurrence de noter la diversité des rai-
sons avancées pour appliquer le principe de la succession automatique a
ces traités en général. Ces raisons valent à fortiori pour les traités tels que
la convention sur le génocide ou la convention contre la torture, et ne
laissent pas de place au doute pour ce qui est de la succession automa-
tique à de tels traités. La communauté internationale a un intérêt parti-
culier à ce que ces traités soient maintenus en vigueur sans interruption.

RAISONS MILITANT EN FAVEUR DE LA SUCCESSION AUTOMATIQUE
À LA CONVENTION SUR LE GÉNOCIDE

I. Elle n'est pas axée sur les intérêts individuels des Etats

La Cour, lorsqu'elle a par le passé examiné la convention sur le géno-
cide, a attiré spécialement l’attention sur la différence existant entre un

12ŒE. Castrén, «Obligations of States Arising from the Dismemberment of Another
State», Zeitschrift für ausländisches ôffentliches Recht und Vélkerrecht, 1950-1951,
vol. 13, p. 754 (les italiques sont de moi); cité par M. G. Maloney dans, Virginia Journal
of International Law, 1979-1980, vol. 19, p. 892.

54
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 646

traité de caractère humanitaire comme la convention sur le génocide et
une convention visant à protéger les intérêts d’un Etat. Elle a déclaré,
dans son avis consultatif relatif aux Réserves à la convention pour la pré-
vention et la répression du crime de génocide, que:

«Dans une telle convention, les Etats contractants n’ont pas d’inté-
rêts propres; ils ont seulement, tous et chacun, un intérêt commun,
celui de préserver les fins supérieures qui sont la raison d’être de la
convention. Il en résulte que l’on ne saurait, pour une convention de
ce type, parler d’avantages ou de désavantages individuels des Etats,
non plus que d’un exact équilibre contractuel à maintenir entre les
droits et les charges.» (C.IJ. Recueil 1951, p. 23.)

Charles De Visscher a relevé le contraste

«entre la précarité des accords d’intérét individuel, conditionnés par
létat transitoire des relations politiques, et la stabilité relative des
conventions dictées par des préoccupations d’ordre ou de respect du
droit» !$,

Il a aussi fait observer dans ce contexte que le rôle croissant joué par les
traités multilatéraux dans le développement du droit international milite
plus en faveur de la transmission que de la disparition des obligations
qu'ils créent 4.

Les traités relatifs aux droits de l’homme et les traités de caractère
humanitaire ne représentent pas un échange d'intérêts et d’avantages
entre Etats contractants au sens conventionnel du terme, et à cet égard on
peut aussi les distinguer de la majorité des traités multilatéraux, dont bon
nombre concernent les intérêts économiques, de sécurité ou autres des
Etats. Les traités relatifs aux droits de l’homme et les traités de caractère
humanitaire expriment un engagement des Etats parties en faveur de cer-
taines normes et valeurs reconnues par la communauté internationale.

En d’autres termes, la personne du souverain ne participe pas de
Pessence de tels accords. Les traités multilatéraux sont très souvent
concius dans le but de protéger et de servir la communauté internationale
dans son ensemble, de maintenir l’ordre mondial et la coopération et non
de protéger ou de promouvoir les intérêts d’un Etat particulier.

2. Elle transcende la notion de souveraineté de l'Etat

La convention sur le génocide ne s’éteint pas avec le démembrement de
PEtat originaire, car elle transcende la notion de souveraineté de l’Etat.
Un argument théorique important avancé à l’encontre de la continuité
. des traités est que la reconnaissance de la continuité des traités de l'Etat
prédécesseur empiéterait sur la souveraineté de l'Etat successeur. Il en

13 Théorie et réalité en droit international public, édition revisée, 1968, p. 217.

14 Ibid.

55
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 647

serait ainsi s’il s’agissait d’une matière limitée par le champ de la souverai-
neté de l’Etat. Mais en ce qui concerne les traités relatifs aux droits de
l’homme et les traités de caractère humanitaire, on entre dans un domaine
qui dépasse de beaucoup les limites étroites de la souveraineté de l’Etat, le
domaine de l’intérét universel.

Dans son évolution, la notion de droits de l’homme a depuis longtemps
dépassé le stade étroit du seul souci des relations entre souverain et sujets.
Nous sommes aujourd’hui au stade où les droits de l’homme de qui-
conque, n'importe où, concernent chacun, partout. Les Etats les plus
puissants sont comme les plus faibles tenus de reconnaître les droits de
l’homme, et nul n’a jamais ne serait-ce que suggéré qu’en droit interna-
tional contemporain les obligations y relatives représentent une limitation
de souveraineté.

3. Elle reconnaît des droits qui n’imposent aucune charge à l'Etat

En outre, un Etat qui devient partie à la convention ne renonce à
aucun de ses droits sur ses sujets. I] ne prend à sa charge aucune respon-
sabilité nouvelle. Il ne fait que conforter ses sujets dans la jouissance de
droits qui sont leurs en leur qualité d’êtres humains. Les droits de
l’homme ne sont jamais un don de l'Etat et donc l’Etat, en les reconnais-
sant, ne s'impose aucune charge. L’époque est depuis longtemps révolue
où un souverain, accordant à ses sujets ce que l’on appellerait aujourd’hui
un droit de l’homme, pouvait prétendre à leur gratitude pour leur avoir
cédé ce que l’on considérait alors comme faisant partie de ses droits abso-
lus et incontestés en tant que souverain. Les traités relatifs aux droits de
l’homme ne sont rien d’autre que la reconnaissance officielle par le sou-
verain de droits qui appartiennent déjà à chacun de ses sujets. Loin de
résulter d’une largesse du souverain au bénéfice de ses sujets, il s’agit de
droits inhérents à ceux-ci depuis qu’ils sont nés.

Contrairement à l'opinion selon laquelle les traités relatifs aux droits de
l’homme sont une charge pour le nouvel Etat, on peut de fait affirmer que
l'adhésion d’un nouvel Etat à un régime qui est universellement accepté,
par laquelle ce nouvel Etat entre dans ce régime, est bien à l’avantage de
cet Etat, qui se trouve ainsi dans une position opposée à celle — défavo-
rable — qui serait la sienne s’il demeurait à l'extérieur du système.

4. Elle crée des obligations qui existent indépendamment
des obligations conventionnelles

La Cour a fait observer dans l’avis qu’elle a rendu dans l’affaire des
Réserves à la convention pour la prévention et la répression du crime de
génocide que «les principes qui sont à la base de la convention [sur le
génocide] sont des principes reconnus par les nations civilisées comme
obligeant les Etats même en dehors de tout lien conventionnel» (C.L.J.
Recueil 1951, p. 23). Cette observation vaut pour tous les traités concer-
nant des droits fondamentaux de la personne humaine.

56
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 648

Dans le même avis consultatif, la Cour a aussi évoqué le caractère
universel de la condamnation du génocide. Cette condamnation tire son
origine des convictions de l’humanité, dont la règle de droit est seule-
ment l’expression. On pourrait dire de même de nombre des principes
fondamentaux des droits de l’homme et du droit humanitaire.

5. Elle codifie des règles du droit international coutumier

Les principes concernant les droits de l’homme et les principes huma-
nitaires énoncés dans la convention sur le génocide sont des principes du
droit international coutumier. Ils continuent de s’appliquer aux souve-
rains comme aux sujets quels que soient les changements de souveraineté,
car le nouveau souverain, au même titre que l’ancien, est assujetti au
droit international coutumier. Les droits coutumiers dont jouissent les
sujets de cet Etat ne s’éteignent pas, quel que puisse être leur souverain.
Les obligations correspondantes échoient au souverain, quel qu'il puisse
être. La situation n’est pas différente lorsque ces droits coutumiers sont
de surcroît codifiés dans un traité.

Dans un contexte plus large, ce principe peut être considéré comme
essentiel pour l’évolution du droit international vers l'avènement d’un
système universel. Parmi les auteurs qui l’ont souligné en ce qui concerne
les traités multilatéraux, on peut citer Wilfred Jenks, qui a fait observer:

«Ii est généralement admis qu’un nouvel Etat est obligé par les
règles en vigueur du droit international coutumier. De fait, ce prin-
cipe a joué un rôle d’une importance fondamentale dans le dévelop-
pement du droit international en un système mondial ... On voit mal
pourquoi, maintenant que les règles établies par des instruments nor-
matifs multipartites représentent une si large part du droit positif des
gens, un nouvel Etat devrait être considéré comme libre de toute
obligation en ce qui concerne des règles dont l’origine est conven-
tionnelle et non coutumière. » !°

En ce qui concerne une question comme le génocide, il n’est pas dou-
teux que le traité est d’une importance fondamentale pour le développe-
ment du droit international positif.

6. Elle contribue à la stabilité mondiale

Le renforcement de la protection des droits de l’homme conformément
à des valeurs universellement acceptées est dans l’intérêt de l’ensemble de
la communauté internationale.

Le développement et l’encouragement du respect des droits de l’homme
est, aux termes de l’article 1, paragraphe 3, de la Charte des Nations
Unies, l’un des buts des Nations Unies, et la proclamation de leur foi
dans les droits fondamentaux de l’homme et dans la dignité et la valeur

15 W. Jenks, op. cit., p. 107.

57
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 649

de la personne humaine sont parmi les principaux objectifs que les
peuples des Nations Unies se sont fixés «pour préserver les générations
successives du fléau de la guerre».

Le génocide attaque ces notions à leur racine même et, ce faisant, sape
les fondements de la stabilité et de la sécurité internationales.

Les garanties qu’un Etat donne à ses citoyens en matière de droits de
l’homme, même dans le cadre d’un pacte comme le pacte international
relatif aux droits civils et politiques, n’intéressent donc pas ce seul Etat,
mais représentent une contribution à la dignité humaine et à la stabilité
mondiale — à l’opposé par exemple d’un traité commercial ou écono-
mique. Cela est d’autant plus évident s’agissant d’un traité de la nature de
la convention sur le génocide.

A la conférence des Nations Unies sur la succession d’Etats, le 22 avril
1977, l'Union soviétique a appelé l'attention sur une lettre que le Comité
international de la Croix-Rouge a adressée au président de la Commis-
sion du droit international selon laquelle aucun Etat n’a jamais prétendu
être libéré d’une quelconque des obligations découlant des conventions
de Genève. A cet égard, le représentant de l’Union soviétique a fait obser-
ver: «Une telle pratique n’a pas créé de difficultés pour les Etats nouvel-
lement indépendants. » !f Il a ajouté:

«Les traités de caractère universel présentent donc un intérêt pri-
mordial pour l’ensemble de la communauté internationale et, en par-
ticulier, pour les Etats nouvellement indépendants. Il est donc dans
l'intérêt non seulement des Etats nouvellement indépendants, mais
de la communauté internationale tout entière, qu’un tel traité ne
cesse pas d’être en vigueur lors de l’accession d’un nouvel Etat à
l'indépendance. » 1”

7. Une interruption dans la succession à la convention sur le génocide
nest pas souhaitable

Si l’on admettait qu’il n’existe aucun principe de succession automatique
aux traités relatifs aux droits de l’homme et aux traités de caractère huma-
nitaire, il en résulterait une situation curieuse, à savoir que les habitants d’un
Etat, qui bénéficient pleinement des garanties d’un traité relatif aux droits de
l’homme, par exemple le pacte international relatif aux droits civils et poli-
tiques, et cela depuis de nombreuses années, en seraient soudainement privés
comme s’il s’agissait de privilèges spéciaux pouvant leur être conférés ou
retirés par le gouvernement au gré de son caprice ou de son humeur. Des
populations protégées cesseraient de l’être, pourraient l'être de nouveau, et
pourraient encore cesser de l'être, au hasard des fluctuations de la situation
politique. Juridiquement, une telle situation semble tout à fait indéfendable,
notamment au stade actuel de développement des droits de l’homme.

16 Vingt-quatrième séance, 22 avril 1977, Documents officiels, vol. 1, p. 155, par. 5.
17 Jbid., p. 155, par. 2.

58
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 650

Jenks fait observer: «II ne s’agit pas de perpétuer un passé révolu, mais
d’éviter un vide juridique.» !# Ce vide peut concerner «des centaines de
milliers de kilomètres carrés et des millions de citoyens...»!° Il évoque
également:

«l'incertitude, la confusion et l’incommodité d’un vide juridique qui
risquent de porter gravement atteinte non seulement aux intérêts des
autres Etats concernés mais à ceux du nouvel Etat lui-même et de ses
nationaux »?0,

Le caractère fâcheux d’un tel résultat est plus évident encore si le traité
relatif aux droits de l’homme qui est en cause est un traité aussi fondamen-
tal que la convention sur le génocide. Si le principe énoncé précédemment
n’est pas clairement reconnu, l’ordre juridique international sanctionnerait
le résultat étrange que des individus bénéficiant d’une protection contre le
génocide en seraient soudainement privés, précisément au moment où ils en
ont le plus besoin — lorsque l'instabilité règne dans l'Etat où ils vivent.
L’anomalie que constituerait l'octroi puis le retrait des mêmes avantages,
découlant par exemple d’un traité comme le pacte international relatif aux
droits civils et politiques, est encore plus grave dans le cas de la convention
sur le génocide, et un tel résultat n’est à mon avis ni reconnu ni validé par
le droit international en l’état actuel de son développement.

En outre, il peut se trouver qu’après qu’un nouvel Etat a proclamé son
indépendance son accession à la qualité d’Etat soit elle-même retardée en
raison de sa non-reconnaissance par l'Etat dont il est issu. Dans une telle
situation, lorsque l’accession du nouvel Etat à la qualité d’Etat est déli-
bérément retardée par l'Etat dont il est issu, un délai considérable peut
s’écouler avant que ce nouvel Etat puisse adhérer au traité. Durant cette
période, il ne semble pas raisonnable que ses nationaux soient privés
d’une protection comme celle que la convention peut leur offrir contre les
actes de génocide susceptibles d’être commis à leur encontre tant par
l'Etat sécessionniste que par l'Etat dont ce dernier est issu. Plus long est
le délai qui sépare la proclamation de l'indépendance de la reconnais-
sance, plus longue sera la période durant laquelle les nationaux seront
laissés sans protection. Un tel résultat me semble totalement incompa-
tible avec le droit international contemporain — plus spécialement lors-
qu'il s’agit d’un traité protégeant des droits aussi universellement recon-
nus que ceux que protège la convention sur le génocide.

8. Importance particulière des garanties contre le génocide
relevant des droits de l’homme durant les périodes de transition

A la solide position théorique résultant des considérations qui précè-
dent, il convient d’ajouter les impératifs pratiques qui découlent d’une

18 Jenks, op. cit., p. 109.
19 Ibid.
20 Jbid.

59
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 651

perception réaliste de la situation internationale qui prévaut en cas de dis-
solution d’un Etat, avec tous les troubles politiques, sociaux et militaires
dont on ne sait que trop qu’ils accompagnent ce processus à notre époque.

Il serait en fait extrêmement dangereux de considérer que le démem-
brement d’un Etat fait table rase des traités et obligations en matière des
droits de l’homme de l’Etat prédécesseur. Il est même dangereux de rester
dans l'incertitude à cet égard, et c’est pourquoi je me suis senti tenu
d’exposer mon opinion sur cette question d’importance capitale.

Tout autour de nous en ce moment, la dissolution d’Etats s’accom-
pagne souvent d’atrocités d’une cruauté et d’une inhumanité extrémes et
d’une ampleur incommensurable. En laissant subsister une lacune dans la
continuité du droit ou une incertitude quelconque dans la perception de
cette continuité, on mettrait en péril les valeurs les plus précieuses de la
civilisation.

S’il est des traités auxquels le principe de la continuité en ce qui
concerne la succession d’Etats consacré à l’article 34, paragraphe 1, de la
convention de Vienne de 1978 sur la succession d’Etats en matière de
traités doit s’appliquer, la convention sur le génocide est à coup sûr au
nombre de ceux-ci.

En outre, les traités de caractère humanitaire énoncent des principes
reconnus comme faisant partie intégrante du droit de la guerre. Bien entendu,
le droit de la guerre s’applique même en cas de conflit interne (voir les
conventions de Genève, protocole II de 1977). L’applicabilité des principes
sur lesquels reposent ces traités, parmi lesquels il faut compter la convention
sur le génocide, devient particulièrement importante aux époques de bou-
leversements politiques. De tels traités ne peuvent être suspendus sine die
alors qu’ils sont le plus nécessaires, à savoir durant les périodes de troubles
internes tels que ceux qui accompagnent la dissolution d’un Etat.

9. Les bénéficiaires de la convention sur le génocide ne sont pas des tiers
au sens où le principe res inter alios acta serait applicable

Les bénéficiaires de la convention sur le génocide, et de fait de tous les
traités relatifs aux droits de l’homme, ne sont pas des étrangers pour l'Etat
qui reconnaît les droits énoncés dans la convention. Le principe selon lequel
les res inter alios acta n’ont pas de caractère obligatoire, un fondement
important du principe de la table rase, ne s'applique donc pas aux conven-
tions de cette nature. Aucun droit n’est conféré à des tierces parties ni à
d’autres Etats, et Etat n’a aucune obligation de reconnaître des droits de
caractère externe. Loin d’être une opération inter alios, ces traités servent les
intérêts nationaux les plus élevés que tout Etat peut aspirer à protéger.

10. Les droits conférés par la convention ne sont pas susceptibles
de dérogation

Les droits et obligations garantis par la convention sur le génocide ne
sont pas susceptibles de dérogation car ils ont trait au droit à la vie, le

60
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 652

plus fondamental des droits de la personne humaine, qui est partie inté-
grante d’un noyau irréductible de droits de l’homme. La convention sur
le génocide ne concerne pas seulement le droit à la vie d’un individu, mais
le droit à la vie de populations.

En outre, en vertu de la convention sur le génocide, les Etats n’ont pas
seulement pour obligation de s’abstenir de commettre un génocide, mais
aussi de prévenir et de réprimer les actes de génocide. Le fait pour un
régime successeur de ne pas assumer et exécuter cette obligation serait
totalement incompatible avec les obligations de l'Etat telles qu’elles sont
reconnues par le droit international contemporain.

Pourrait aussi retenir l’attention, mais pas nécessairement pour tran-
cher la question à l’examen, l’analogie entre les traités protégeant les
droits de l’homme et les traités conférant des droits patrimoniaux. Depuis
Vattel?!, on considère que de tels traités, par exemple un traité reconnais-
sant une servitude, confèrent les droits en cause à la partie bénéficiaire de
manière irrévocable et que ces droits, une fois conférés, ne peuvent donc
être retirés. Peut-être, de manière comparable, les droits de l’homme revé-
tent-ils également, pour leurs bénéficiaires, une fois qu’ils leur ont été
accordés, un caractère irrévocable 22,

Cette intéressante hypothèse juridique ne doit néanmoins pas nous
retenir ici car la conclusion à laquelle je suis parvenu est amplement
confortée par les autres principes examinés.

Certaines des raisons invoquées ci-dessus, même considérées indivi-
duellement, sont assez déterminantes pour établir l’applicabilité du prin-
cipe de la succession automatique à la convention sur le génocide (et, de
fait, à toute une série de traités de caractère humanitaire et relatifs aux
droits de l’homme). Prises cumulativement, elles établissent solidement
que l’argument selon lequel la convention sur le génocide cesse de s’appli-
quer aux nationaux d’un Etat lorsque cet Etat en vient à être divisé est
manifestement incompatible avec le droit international.

21 Voir E. de Vattel, The Law of Nations or Principles of Natural Law, C. Fenwick
(trad.), 1916, p. 169, cité dans Virginia Journal of International Law, 1979-1980, vol. 19,
p. 888, note 16.

2 Sur l'extension possible aux droits de l’homme de la doctrine des droits acquis tra-
ditionnellement appliquée aux traités de disposition et aux droits patrimoniaux, voir
Malcolm N. Shaw, «State Succession Revisited», Finnish Yearbook of International
Law, 1994, vol. 5, p. 82; Rein Mullerson, «The Continuity and Succession of States, by
Reference to the Former USSR and Yugoslavia», Znternational and Comparative Law
Quarterly, 1993, vol. 42, p. 490-491. Voir également la déclaration faite au Comité des
droits de l’homme par l’un de ses membres en ce qui concerne ces droits qualifiés de
«droits acquis» qui ne sont pas «dilués » lorsqu’un Etat est démembré (Serrano Caldera,
CCPR/C/SR.1178/Add.1, 5 novembre 1992, p. 9).

61
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 653

PRESSION INTERNATIONALE EN FAVEUR DE LA RECONNAISSANCE DU
PRINCIPE DE LA SUCCESSION AUTOMATIQUE

Lors des débats qui ont eu lieu à la conférence des Nations Unies sur la
succession d'Etats en matière de traités, plusieurs Etats ont souligné cette
nécessité de prévenir toute interruption dans la succession d’Etats. Cette
position a été bien résumée par un représentant qui, tout en estimant que
«le problème consiste essentiellement à établir un équilibre entre la conti-
nuité et la liberté de choix, sur laquelle repose le principe de la «table
rase», a déclaré que dans le cas des traités multilatéraux la nécessité de
la continuité était impérative. Il a qualifié de «vide juridique» la situation
qui risquait d’exister si tel n’était pas le cas, et a parlé à cet égard d’«un
vide inopportun tant pour l'Etat nouvellement indépendant que pour la
communauté internationale»,

Cette question a aussi été examinée de manière assez approfondie par
la Commission des droits de l’homme et par le comité des droits de
l’homme.

A sa quarante-neuvième session, la Commission des droits de l’homme
a adopté la résolution 1993/23, en date du 5 mars 1993, intitulée «Succes-
sion d'Etats en matière de traités internationaux relatifs aux droits de
l’homme». Cette résolution encourageait les Etats successeurs à confir-
mer officiellement qu’ils continuaient d’être liés par les obligations inter-
nationales mises à leur charge par les traités relatifs aux droits de l’homme
en vigueur. Le caractère particulier des traités relatifs aux droits de
l’homme a en outre été confirmé par la Commission dans sa résolution
1994/16, du 25 février 1994, et la Commission a, dans cette résolution,
demandé une nouvelle fois aux Etats successeurs qui ne l’avaient pas
encore fait de confirmer aux dépositaires intéressés qu’ils continuaient
d’être liés par les obligations découlant des traités internationaux relatifs
aux droits de l’homme.

Le comité des droits de l’homme, à sa quarante-septième session (mars-
avril 1993), a déclaré que toutes les personnes vivant sur le territoire d’un
ex-Etat partie au pacte continuaient de bénéficier de toutes les garanties
énoncées dans celui-ci.

Il convient également de noter que durant la cinquième réunion des
présidents des organes créés en vertu d’instruments relatifs aux droits de
l’homme, tenue du 19 au 23 septembre 1994:

«Les présidents ont fait observer toutefois qu’à leur avis les Etats
successeurs étaient automatiquement liés par les obligations décou-
lant des instruments internationaux relatifs aux droits de l’homme à
compter de leur date respective d’indépendance et que le respect de

23 M. Shahabuddeen, parlant au nom du Guyana, 23° séance, 21 avril 1977, Documents
officiels, vol. I, p. 163.

24 Jbid., p. 154. Voir aussi la déclaration du représentant de la Suède, M. Hellners,
26° séance, 25 avril 1977, ibid., p. 168.

62
APPLICATION DE CONVENTION GENOCIDE (OP. IND. WEERAMANTRY) 654

ces obligations ne devait pas dépendre d’une déclaration de confir-
mation faite par le gouvernement de l'Etat successeur. » 2°

Le comité spécial du génocide a quant à lui souligné un point impor-
tant, à savoir que le crime de génocide implique généralement la compli-
cité ou la participation directe de gouvernements ?f, et que les tribunaux
nationaux risquaient d’être réticents ou inefficaces s’agissant de statuer
sur des demandes faisant état d’actes de génocide commis à l’instigation
d’un Etat?’ — d’où l'importance de l’article IX.

Toutes ces opinions, bien qu’elles ne fassent pas en elles-mêmes auto-
rité, mettent en lumière le principe que nous examinons ici. Elles émanent
toutes d'organes ayant une expérience particulière des problèmes qui se
posent dans le domaine des droits de l’homme, et la force de la conviction
de ces organes quant à la nécessité d’une telle règle montre combien elle
est vitale dans la pratique.

Si tel doit être le principe suggéré en ce qui concerne des traités relatifs
aux droits de l’homme comme le pacte international relatif aux droits
civils et politiques, on ne peut douter que ce principe soit essentiel s’agis-
sant de conventions comme la convention sur le génocide.

Clarifier ce principe constituerait pour le droit international une
manière de répondre aux besoins de la société internationale.

Ainsi que l’a écrit Jenks au sujet de la succession d’Etats en matière de
traités:

«si notre système juridique ne répond pas aux besoins urgents et lar-
gement ressentis du développement de la société internationale, tant
son autorité en tant que système juridique que la possibilité d’ins-
taurer un ordre international pacifique seront gravement compro-
mis » #8,

x * x

Toutes les raisons qui précédent s’additionnent pour créer ce qui me
paraît être un principe du droit international contemporain, à savoir que la
succession d’Etats à une convention relative aux droits de l’homme aussi
vitale que la convention sur le génocide est automatique. La protection du
plus essentiel des droits de la personne humaine — le droit à la vie — n’est
nulle part aussi vigoureusement recherchée que dans cette convention.

Faute de succession automatique à une telle convention, le système
mondial de protection des droits de l’homme générerait continuellement

25 E/CN.4/1995/80, 28 novembre 1994, p. 4.

26 Nations Unies, Documents officiels du Conseil économique et social, comité spé-
cial du génocide, sixième session, 4° séance, p. 3-5, doc. E/AC.25/SR.4, 1948, cité dans
M. Lippman, «The 1948 Convention on the Prevention and Punishment of the Crime of
Genocide: Forty-five Years Later», Temple International and Comparative Law Journal,
1994, vol. 8, p. 70.

27 Ibid.

28 Jenks, op. cit., p. 110.

63
APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. WEERAMANTRY) 655

des lacunes dans la partie la plus vitale de son cadre, lacunes qui s’ouvri-
raient ou seraient comblées en fonction de la dissolution des autorités
politiques en place et de l’apparition des nouvelles. Le système juridique
international ne peut tolérer un principe aux termes duquel les sujets des
Etats en question vivraient dans une constante incertitude quant à la pro-
tection de leurs droits de l’homme les plus fondamentaux. Une telle doc-
trine porterait gravement atteinte au tissu même de la protection inter-
nationale des droits de l’homme, mettrait la paix en péril et détournerait
le droit des buts et principes des Nations Unies que toutes les nations,
nouvelles et anciennes, sont attachées à réaliser.

(Signé) Christopher Gregory WEERAMANTRY,

64
